IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 




WR-35,410-02 & -03


EX PARTE WILLIE TERION WASHINGTON





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 449603 IN THE 185TH DISTRICT COURT
HARRIS COUNTY



	Per curiam. 

O R D E R


 These are subsequent applications for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Section 5 of the Texas Code of Criminal Procedure.
	On November 17, 1986, applicant was convicted of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Article 37.071, Tex. Code
Crim. Proc., and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Washington v. State, 771
S.W.2d 537 (Tex. Crim. App. 1989).  
	In his applications, applicant presented five allegations of prosecutorial
misconduct.  These claims, which satisfy the requirements of Article 11.071, Section 5 of
the Texas Code of Criminal Procedure, were remanded to the trial court for consideration.
Applicant's remaining claims were dismissed. 
	The trial court, without holding an evidentiary hearing, adopted the State's
proposed findings of fact and conclusions of law recommending that relief be denied.
This Court has reviewed the record with respect to the allegations made by applicant.  We
adopt the trial judge's findings and conclusions.  Based upon the trial court's findings and
conclusions and our own review, we deny relief.  
	IT IS SO ORDERED THIS THE 28TH DAY OF FEBRUARY, 2007.

Do Not Publish